DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 5/20/2021.

Election/Restrictions
Applicant’s election without traverse of Species B, claims 1-10 and 12-18, in the reply filed on 5/20/2021 is acknowledged.
Claims 11 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/2021.

Claim Objections
Claims 12-17 are objected to because of the following informalities:  
	Re. claim 12: The phrase “including” as recited in line 1 appears to be –further comprising--.
	Re. claim 13: The phrase “including” as recited in line 1 appears to be –further comprising--.
	Re. claim 14: The phrase “including” as recited in line 1 appears to be –further comprising--.
	Re. claim 16: The phrase “including” as recited in line 1 appears to be –further comprising--.
	Re. claim 17: The phrase “including” as recited in line 1 appears to be –further comprising--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8 and 11 of U.S. Patent No. 10,283,249. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-4, 6-8 and 11 of U.S. Patent No. 10,283,249 anticipate the claims 1-4, 7-10 and 18 of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PGPub 2013/0224887 A1) in view of Flasck et al. (WO-01/95619 A2).
	Lee et al. teach a process of making a magnetic material stack on a substrate, comprising: forming a first dielectric layer (134); forming a first magnetic material layer (142) on the first dielectric layer; forming at least a second dielectric layer (146) on the first magnetic material layer; and forming at least a second magnetic material layer (152) on the second dielectric layer as shown in Fig. 1A (see also paragraphs [0025] – [0026]). 
	However, Lee et al. silent a surface smoothing operation performed to remove at least a portion of surface roughness on the layer being formed. Flasck et al. teach a process of making an electrical device including a process of a surface smoothing operation on a dielectric layer (101) during one or more of the forming steps as shown in Figs. 1A-1D to remove at least a portion of surface roughness on the dielectric layer (see also lines 1-10 of page 10). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a magnetic material stack on a substrate of Lee et al. by a surface smoothing operation during one or more of the forming steps as taught by Flasck et al. in order to provide a smooth, flat surface of the layer formed.
	Re. claims 2-5: Lee et al. also teach that the surface smoothing operation is a chemical mechanical planarization (CMP) process, which is inherently included planarization and polishing process.
	Re. claims 8 and 9: Lee et al. also teach that the first and second magnetic material layers are formed from a cobalt-based magnetic material, CoFe, as an amorphous magnetic material (paragraph [0029]). 
	Re. claim 10: Lee et al. teach that the first dielectric layer, the first magnetic material layer, the second dielectric layer, and the second magnetic material layer define a magnetic material stack on the substrate as shown in Fig. 1A.
	Re. claim 12: Lee et al. also teach that multiple magnetic material stack sections (212S) are formed on the substrate, wherein adjacent magnetic material stack sections are separated by a spacing (214) therebetween as shown in Fig. 2B (paragraphs [0040] – [0042]).
	Re. claim 13: Lee et al. also teach that a vertical air insulator (equivalent with an interlayer dielectric) is formed within the spacing defined between adjacent magnetic material stack sections as shown in Fig. 2B (paragraph [0042]).
	Re. claim 15: Lee et al. also teach that multiple stack sections (212S) includes removing portions of the magnetic material stack to form the multiple magnetic material stack sections as shown in Figs. 2A-2B.
	Re. claims 16 and 17: Lee et al. also teach that a hard mask (160) is deposited on the magnetic material stack and a set of resist images is deposited on the hard mask as shown in Fig. 2A, wherein removing portions includes removing portions of the hard mask and the magnetic material stack between the set of resist images to form the multiple magnetic material stack sections as shown in Fig. 2B.
	 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Flasck et al., and further in view of Edo et al. (PGPub 2009/0007418 A1).
	Lee et al., modified by Flasck et al., teach all limitations as set forth in claim 1, but silent a material for the first and second dielectric layers. Edo et al. teach a processs of making a magnetic core of inductor including a magnetic material stack, wherein a dielectric (22) and magnetic layers (21X3) are alternately formed, wherein the dielectric layers (22) is made of silicon dioxide as shown in Fig. 3 (paragraphs [0036] and [0045]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a magnetic material stack on a substrate of Lee et al., modified by Flasck et al., by providing silicon dioxide for the dielectric layers as taught by Edo et al. in order to provide an electrical insulating property between the magnetic layers. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Flasck et al.
	Lee et al., modified by Flasck et al., teach all limitations as set forth in claim 1, but silent a magnetic inductor structure. Since the structure of magnetic material stack of Lee et al., modified by Flasck et al., meet all the requirements, at the time of the effective filing date of the claimed invention was made, it would have been an obvious matter to a person of ordinary skill in the art to modify the magnetic inductor structure of Lee et al., modified by Flasck et al., to obtain the magnetic inductor structure. In this case where the claimed ranges (or limitations) “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.1

 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Flasck et al., and further in view of Deligianni et al. (PGPub 2009/0007418 A1).
	Lee et al., modified by Flasck et al., teach all limitations as set forth in claim 1, but silent a processed wafer as the substrate. Deligianni et al. teach a process of making a magnetic inductor stack including a dielectric (114) and magnetic layers (112) are alternately formed, wherein a processed wafer is used as a substrate in order to provide to form various desired devices on the processed wafer (col. 2,lines 59-64). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a magnetic material stack on a substrate of Lee et al., modified by Flasck et al., by providing a processed wafer as taught by Deligianni et al. in order to provide to form various desired devices and circuits on the processed wafer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729